     Case 2:18-bk-15579-RK   Doc 20 Filed 08/28/19 Entered 08/28/19 16:07:53           Desc
                               Main Document Page 1 of 4



1
2                                                            FILED & ENTERED
3
                                                                   AUG 28 2019
4
5                                                             CLERK U.S. BANKRUPTCY COURT
                                                              Central District of California
                                                              BY bakchell DEPUTY CLERK
6
7                               NOT FOR PUBLICATION
8
                        UNITED STATES BANKRUPTCY COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
                                LOS ANGELES DIVISION
11
12
     In re:                                 Case No. 2:18-bk-15579-RK
13
                                            Chapter 7
14   CARLOS JOEL ARMIENTA
     and TANIA GISELA ARMIENTA,             ORDER (1) DENYING MOTION OF DEBTOR
15
                                            TANIA GISELA ARMIENTA FOR
16                              Debtors.    CONTEMPT AGAINST NISSAN MOTOR
                                            ACCEPTANCE CORPORATION FOR THEIR
17                                          INTENTIONAL VIOLATION OF THE
18                                          BANKRUPTCY DISCHARGE INJUNCTION;
                                            (2) VACATING HEARING ON MOTION; (3)
19                                          IMPOSING SANCTIONS ON DEBTOR’S
                                            COUNSEL FOR VIOLATIONS OF LOCAL
20
                                            BANKRUPTCY RULES
21
                                            Vacated Hearing on Motion
22                                          Date: September 3, 2019
23                                          Time: 2:30 p.m.

24                                          Hearing on Sanctions
                                            Date: September 17. 2019
25                                          Time: 1:30 p.m.
26                                          Place: Courtroom 1675
                                              Roybal Federal Building
27                                            255 East Temple Street
                                              Los Angeles, California 90012
28




                                           -1-
     Case 2:18-bk-15579-RK       Doc 20 Filed 08/28/19 Entered 08/28/19 16:07:53           Desc
                                   Main Document Page 2 of 4



1    TO DEBTORS CARLOS JOEL ARMIENTA AND TANIA GISELA ARMIENTA AND
2    THEIR COUNSEL OF RECORD, LAUREN TEGAN RODKEY AND YOUSSEF H.
3    HAMMOUD, OF THE PRICE LAW GROUP, AND INTERESTED PARTIES:
4           Pending before this court is the Motion of Debtor Tania Gisela Armienta
5    (“Debtor”) for Contempt Against Nissan Motor Acceptance Corporation for their
6    Intentional Violation of the Bankruptcy Discharge Injunction (“Motion”) (Docket No. 18),
7    filed on July 29, 2019.
8           Having considered the Motion, the court determines that oral argument on the
9    Motion is unnecessary and dispenses with it pursuant to Local Bankruptcy Rule 9013-
10   1(j)(2), takes the Motion under submission, vacates the hearing on the Motion noticed
11   for September 3, 2019 at 2:30 p.m. and rules on the Motion as follows.
12          The Motion should be denied because it was filed in violation of Local Bankruptcy
13   Rules (“LBR”) 9020-1 and 9013-1. By their motion, Debtor alleges various factual
14   contentions that the Nissan Motor Acceptance Corporation (“Nissan”) attempted to
15   collect a discharged debt in violation of the discharge injunction in this case under 11
16   U.S.C. §524(a)(2) and requests that court hold Nissan in contempt for violating the
17   discharge injunction.
18          The remedy to enforce a discharge injunction is a motion for civil contempt under
19   11 U.S.C. § 105(a). Walls v. Wells Fargo Bank, N.A., 276 F.3d 502, 507 (9th Cir. 2002).
20   Motions for civil contempt in this bankruptcy court are governed by LBR 9020-1, which
21   provides: “Unless otherwise ordered by the court, contempt proceedings are initiated by
22   filing a motion that conforms with LBR 9013-1, and a lodged order to show cause.
23   Cause must be shown by filing a written explanation why the party should not be held in
24
     contempt and by appearing at the hearing.” LBR 9020-1(a). LBR 9013-1(i) provides in
25   pertinent part: “Factual contentions involved in any motion, opposition or other response
26   to a motion, a reply, must be presented, heard, and determined upon declarations and
27   other evidence.” See also, 28 U.S.C. §1746 (unsworn declarations must be under
28   penalty of perjury). LBR 9020-1(d)(2) provides: “No hearing on the motion for issuance



                                                 -2-
     Case 2:18-bk-15579-RK       Doc 20 Filed 08/28/19 Entered 08/28/19 16:07:53             Desc
                                   Main Document Page 3 of 4



1    of the order to show cause will be held unless the court so orders.”
2           The Motion was filed in violation of these rules. First, the Motion does not
3    comply with the order to show cause procedure of LBR 9020-1 in violation of LBR 9020-
4    1(a). No motion for an order to show cause conforming with LBR 9013-1 was filed, and
5    no proposed order to show cause was lodged, as required by LBR 9020-1(a). Second,
6    the Motion did not conform with LBR 9013-1 as required by LBR 9020-1(a) because the
7    factual contentions that Nissan attempted to collect a discharged debt are not supported
8    by declarations or other evidence in violation of LBR 9013-1(i). The Motion was noticed
9    for hearing in violation of LBR 9020-1(d)(2) that provides that no hearing on the motion
10   will be held unless ordered by the court.
11          The court has authority to impose sanctions for violations of the Local Bankruptcy
12   Rules pursuant to Local Bankruptcy Rules 1001-1(f), 9011-3(a) and (c) and 11 U.S.C.
13   §105(a). As Local Bankruptcy Rule 9011-3(c) provides failure to fully comply with the
14   Local Bankruptcy Rules subjects the offender and attorney to appropriate discipline,
15   including imposition of costs and attorneys’ fees and other sanctions.
16          Debtor filed the Motion through counsel, Attorneys Lauren Tegan Rodney and
17   Youssef H. Hammoud, of the Price Law Group, APC, who either signed, filed and/or
18   reviewed the Motion. The court has no reason to fault Debtor for the Motion filed in
19   violation of the rules since it appears that their attorneys prepared the Motion and the
20   violations are their fault. The attorneys filed, signed and/or reviewed the Motion in
21   violations of the rules because either they did not read the Local Bankruptcy Rules, or
22   they read the Local Bankruptcy Rules and did not understand and follow them, either of
23   which is cause to impose sanctions against them pursuant to Local Bankruptcy Rules
24   1001-1(f), 9011-3(a) and (c) and 11 U.S.C. §105(a).
25          Accordingly, the court imposes remedial sanctions against Attorneys Lauren
26   Tegan Rodney and Youssef H. Hammoud, of the Price Law Group, APC, and ordering
27   each of them as remedial sanctions to read Rules 9020-1 and 9013-1 of the Local
28   Bankruptcy Rules of the United States Bankruptcy Court for the Central District of




                                                 -3-
     Case 2:18-bk-15579-RK          Doc 20 Filed 08/28/19 Entered 08/28/19 16:07:53        Desc
                                      Main Document Page 4 of 4



1    California and file a declaration under penalty of perjury that they have read and
2    understood these rules and will obey them in the future, and these declarations must be
3    filed on or before September 10, 2019.
4            Since the court has imposed sanctions against these attorneys without a prior
5    hearing, the court sets a hearing on the imposition of sanctions on September 17, 2019
6    at 1:30 p.m. before the undersigned United States Bankruptcy Judge in Courtroom
7    1675, Roybal Federal Building, 255 East Temple Street, Los Angeles, California 90012
8    to give the attorneys an opportunity to be heard and request reconsideration of the
9    imposition of these sanctions. If the attorneys file the declarations as ordered as
10   remedial sanctions by September 17, 2019, the court will assume that they have
11   complied with this order and are not asking reconsideration, and the court will vacate
12   the hearing.
13           If the attorneys do not file the declarations as ordered as remedial sanctions,
14   they are ordered to appear on September 17, 2019 at 1:30 p.m. before the undersigned
15   United States Bankruptcy Judge in Courtroom 1675, Roybal Federal Building, 255 East
16   Temple Street, Los Angeles, California 90012 to show cause why monetary sanctions
17   should not be imposed against them for filing the Motion in violation of the court’s rules
18   as discussed above.
19           Accordingly, the court denies the Motion without prejudice, meaning that Debtor
20   may file an amended motion for an order to show cause regarding civil contempt, which
21   complies with the requirements of Local Bankruptcy Rules 9020-1 and 9013-1. The
22   court hereby vacates the hearing on the Motion noticed for September 3, 2019 at 2:30
23   p.m.
24           IT IS SO ORDERED.                  ###
            Date: August 28, 2019
25
26
27
28




                                                  -4-
